 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BELL NORTHERN RESEARCH, LLC,                        Case No.: 18-CV-2864-CAB-BLM
12                                      Plaintiff,
                                                         CLAIM CONSTRUCTION ORDER
13   v.                                                  AND ORDER ON MOTION FOR
                                                         SUMMARY JUDGMENT OF
14   LG ELECTRONICS INC., LG
                                                         INDEFINITENESS
     ELECTRONICS U.S.A., INC., and
15                                                       [Doc. 82]
     LG ELECRONICS MOBILE
16   RESEARCH U.S.A., LLC,
17                                   Defendants.
18
19
20         On January 16, 2020, the Court held a hearing to construe certain disputed terms and
21   phrases of U.S. Patent No. 7,945,285 and U.S. Patent No. 6,549,792, at issue in this lawsuit.
22   The Court further heard argument on defendant’s motion for summary judgment that
23   certain claims of the ‘792 patent and U.S. Patent No. 7,039,435 are indefinite and therefore
24   invalid. Having considered the submissions of the parties, the arguments of counsel, and
25   for the reasons set forth at the hearing and summarized herein, the Court enters the claim
26   constructions listed below and denies the motion to summary judgment.
27
28

                                                     1
                                                                               18-CV-2864-CAB-BLM
 1            A. Claim Construction Order
 2
              1. U.S. Patent No. 7,945,2851
 3
              The ‘285 patent is for an apparatus and method of “Integrating a Digital Encoded-
 4
     Audio Bit Stream Player in a Radio-Frequency Telephone Handset.” The ‘285 patent is a
 5
     continuation of an application filed on October 7, 2004 which issued as U.S. Patent No.
 6
     7,702,363, which is a continuation of an application filed on November 23, 1999, which
 7
     issued as U.S. Patent No. 7,945,284. The patents are directed at cordless telephones and a
 8
     need to “expand the uses of a cordless telephone beyond that afforded by conventional
 9
     cordless telephones.” (Col. 1:56-57.) Specifically, integrating a digital audio bit stream
10
     player within the remote handset or matching base unit of a cordless phone. (Col. 1:61-
11
     65.)
12
              During the prosecutions of the ‘284 and ‘363 patents, the applicants repeatedly
13
     distinguished prior art references by stating the prior art related to cellular telephones
14
     connected to cellular rely towers and not cordless telephones. The applicants emphatically
15
     reiterated to the examiner that the remote handset and matched base unit of the invention
16
     was not a cellular telephone and a cellular relay tower, and inventions within the “cellular
17
     telephone art” did not apply to their invention. [Doc. No. 83-4 at 4-5; Doc. No. 83-5 at 4-
18
     5; Doc. No. 83-12 at 4, 6.]
19
              The claims of the ‘284 and ‘363 patents are for cordless telephones. In their February
20
     16, 2010 application for the ‘285 patent, the applicants claimed the cordless telephone of
21
     the invention as a “radio-frequency telephone handset.”             The applicants however
22
     represented to the patent examiner that no new matter was introduced in this application to
23
     retain the 1999 priority filing date.       Having previously, repeatedly and strenuously
24
     represented that these patents are not in the cellular telephone arts and that the base unit of
25
     the handset is not a cellular relay tower, the Court finds that by claiming the disclosed
26
27
28   1
         Doc. No. 1-11.

                                                     2
                                                                                 18-CV-2864-CAB-BLM
 1   cordless telephone of the invention as an RF telephone handset and an RF unit connected
 2   to a network, the applicants cannot recapture that which they disclaimed.
 3            The Court therefore construes:
 4            1. RF telephone handset as the remote handset of a cordless telephone using
 5                radio-frequency technology; and
 6            2. RF unit connected to a network as the matching base unit of a cordless
 7                telephone using radio-frequency technology.
 8            In light of the construction limiting the RF telephone handset and base unit to a
 9   cordless phone, the Court declined to reach the construction issue regarding the step of
10   “muting the digital encoded-audio bit stream music playing from the digital encoded-audio
11   bit stream player when the RF telephone handset received a telephone call,” as moot.
12            2. U.S. Patent No. 6,549,7922
13            The ‘792 patent is for an Accelerometer Influenced Communication Device. Filed
14   in 1999, the patent is directed at an apparatus and method for enhancing the operation of
15   wireless telephones. Claim 1 of the patent claims
16            A cordless telephone, comprising:
                 a handset with an accelerometer;
17
                 a transceiver;
18               a controller; and
                 a ring detection unit adapted to provide a ring indication to said controller;
19
                 wherein there is a transition of said cordless telephone between an on-hook state
20               and an off-hook state based on an output of said accelerometer showing an active
                 movement of said handset.
21
22
                  Claim 9 of the patent claims
23
              A wireless handset, comprising:
24              a wireless transceiver;
                a controller; and
25
                an accelerometer,
26
27
28   2
         Doc. No. 1-10.

                                                    3
                                                                                18-CV-2864-CAB-BLM
 1             wherein the controller is adapted to receive an output from the accelerometer
               showing an active movement of said wireless telephone and affect a state of said
 2
               wireless transceiver based on a change in a motion history.
 3
 4         Based on the plain language of the claim and the specification, the Court construed
 5   cordless telephone as a telephone comprising a remote handset and corresponding
 6   matched base unit.
 7         Also based on the plain language of the claim and the specification, the Court
 8   construed motion history as a stored pattern of movement or lack of movement.
 9         B. Motion for Summary Judgment of Indefiniteness
10         Defendant contended that certain terms of the ‘792 patent and the ‘435 patent fail to
11   inform those skilled in the art about the scope of the invention with reasonable certainty as
12   required by 35 U.S.C. § 112, therefore rendering the claim indefinite and invalid. Nautilius
13   Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014).
14         1. The ‘792 Patent
15         Defendant argued that the ring detection unit of claims 1 and 4 of the ‘792 patent
16   is a “means plus function” element, pursuant to § 112 ¶ 6, and no corresponding structure
17   for this unit is provide in the specification thereby rendering the claims indefinite. Plaintiff
18   argued that “ring detection” provides sufficient structural information for the unit to apprise
19   one of skill in the art that it is an integrated circuit or portion thereof in the handset and
20   such circuitry was well known in the art at the time the patent was filed. The Court was
21   not persuaded, considering the totality of the specification, that § 112 ¶ 6 applied to this
22   element. Defendant did not establish by clear and convincing evidence that these claims
23   are indefinite.
24         Defendant also argued that the term active movement that appears in claims 1, 9
25   and 15 of the ‘792 patent is indefinite because no one of skill in the art can ascertain from
26   the patent what level of movement meets the requirement of “active.” The Court however
27   concluded in the context of the invention a person of skill would understand active, not as
28   a level of movement, but a temporal qualifier, meaning current or present movement.

                                                    4
                                                                                  18-CV-2864-CAB-BLM
 1   Defendant did not establish by clear and convincing evidence that these claims are
 2   indefinite.
 3            Defendant also argued that the terms to affect the state or influencing a transition,
 4   found in claims 4, 9, and 14 of the ‘792 patent are indefinite. The Court found in the
 5   context of the invention and the specification as a whole a person of skill in the art would
 6   understand these terms to mean changing the state of the handset from on-hook to off-hook
 7   or vice versa depending on information received from components of the handset.
 8   Defendant did not establish by clear and convincing evidence that these claims are
 9   indefinite.
10            2. The ‘435 Patent3
11            The ‘435 patent is for a Proximity Regulation System for use with a portable cell
12   phone and a method of operation thereof. Filed in 2001, the patent is directed at increased
13   health concerns regarding the power used to transmit the radio frequency of cell phones
14   when operated close to the body of the cell phone user. “For example, when held close to
15   the ear, many users have health concerns about the high level of radio frequency energy
16   causing damage to brain cells.” [Col. 1:14-40.] The patent claims a system and method to
17   automatically reduce the transmit power level of a portable cell phone when located near a
18   human body thereby decreasing the perception of health risks associated with the use
19   thereof. [Col. 1:63-67.]
20            Claim 1 of the ’435 patent claims
21            A portable cell phone, comprising:
              a power circuit that provides a network adjusted transmit power level as a function
22
              of a position to a communications tower; and
23            a proximity regulation system including:
               a location sensing subsystem that determines a location of said portable cell phone
24
              proximate a user; and
25             a power governing subsystem, coupled to said location sensing subsystem, that
              determines a proximity transmit power level of said portable cell phone based on
26
27
28   3
         Doc. No. 1-9.

                                                    5
                                                                                18-CV-2864-CAB-BLM
 1         said location and determines a transmit power level for said portable cell phone
           based on said network adjusted power level and said proximity transmit power level.
 2
     [Col. 8:2-15.]
 3
           The defendant argued that the patent provides no limitations or ranges for what
 4
     would constitute proximate a user and claim 1 is therefore indefinite. The Court is not
 5
     persuaded. In the context of the invention, considering the entirety of the claim, proximate
 6
     a user does not require a particular distance from a user, but rather is a reference point for
 7
     a measurement. The location sensing subsystem determines the location (i.e., distance) of
 8
     the phone from the user. Based on that location and the power level based on the position
 9
     of the phone to a communications tower, the power governing subsystem adjusts the power
10
     level for the phone. Proximate a user describes a variable used to determine the location
11
     of the phone, where it is in relation to the user to obtain a distance.
12
           The defendant also argued that designated sensor in dependent claim 8 is indefinite.
13
     As a matter of judicial economy and to avoid unnecessary claim construction, the Court
14
     declined to reach this argument and deemed it withdrawn without prejudice. If plaintiff
15
     pursues infringement of Claim 8 of the ‘435 patent, defendant may renew this argument.
16
           It is SO ORDERED.
17
     Dated: January 21, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                    6
                                                                                18-CV-2864-CAB-BLM
